internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box cincinnati ohio release number release date date person to contact contact telephone numbers federal identification_number uil number dear in response to your request for a ruling that you are an exempt this is operating_foundation described in sec_4940 of the internal_revenue_code irc we previously held you to be j a ruling letter in a private_operating_foundation under irc you acquired ecologically significant in order to retain the rural character of you stated that you have been actively working to preserve open space environments and natural_resources property and maintained it a town and provide scenic beauty for the townspeople and an attractive habitat for wildlife you work to promote sound conservation practices for the public water resources wetlands animal and plant life local community as biological sciences recreational opportunities for individuals you stated that you have been conducting these activities to further your exempt purposes since stated that you acquired the first property in to with its history of the land and knowledge of land maintained by you has provided passive you have educated the you of your trustees are disqualified persons you stated that you are led by five than trustees are representative of the community because they hold numerous community positions on boards and committees you also stated that none of your officers are disqualified persons trustees and less than you stated that your no more sec_4940 provides that a private_foundation that qualifies as operating_foundation under sec_4940 from the excise_tax on net_investment_income imposed by sec_4940 for the taxable_year is exempt an exempt page sec_4940 provides that the term exempt_operating_foundation with respect to any taxable_year applies to any private_foundation if a b c such foundation i sec_4942 an operating_foundation as defined in irc such foundation has been publicly supported under sec_170 b a vi sec_302 such foundation was an operating_foundation as defined in sec_4942 for at least ten years or under of the tax_reform_act_of_1984 public law of january or a as at all times during the taxable_year such foundation i consists of individuals at least percent of whom are not disqualified individuals as defined in sec_4940 d b and and is broadly representative of the general_public the governing body of the d at no time during the year does such foundation have an officer who is a disqualified_person v of the income_tax regulations indicates that sec_1 a -9 e the governing body of the organization may be considered to represent a broad interest of the public if knowledge or expertise in the particular field or discipline in or appointed officials clergymen educators civic leaders or other such persons representing a broad cross-section of the views and interests of the community is composed of persons having special it and ending april we determined that you met all the based on the pertinent facts and law criteria required for classification as within the meaning of sec_4940 exempt_operating_foundation in any future taxable_year provided that you qualify as officer a disqualified_individual continues to be broadly representative of the general_public and all times at least percent of your directors are not disqualified persons for the taxable_year beginning may an a you will continue to be classified as at all times your governing body an exempt_operating_foundation a private_operating_foundation at no time is any c d b at please report to may consider the effect on this determination us any material changes in the pertinent facts so that we we will make this determination_letter available for public inspection under the provisions sec_6110 after we delete the information that would identify you please see the enclosed notice of intent to disclose and the enclosed version of this letter that shows the deletions if you page disagree with the deletions follow the instructions provided in the notice if you agree with the deletions take no further action under the provisions of sec_6110 other taxpayers may not cite this determination as legal precedent please keep a copy of this determination_letter in your permanent records sincerely robert choi director exempt_organizations rulings and agreements
